Case 1:14-cv-06003-GBD Document 42 Filed 02/18/21 Page 1 of 1

UNITED STATES DISTRICT COURT

   

 

   

 

 

SOUTHERN DISTRICT OF NEW YORK a
, Ko”
FEDERAL DEPOSIT INSURANCE Py e ae
CORPORATION as Receiver for Broadway Case No.: 14-cv- -6095"% ty e #,.
Bank ex rel. LEE MONCHO, oS
Judge Daniels
Plaintiff,
VS.
FIFTH THIRD BANK, N.A., as successor-in-
interest to MB FINANCIAL BANK, N.A..,
Defendant.
ORDER

IT IS HEREBY ORDERED THAT:

1. Defendant shall file its motion to dismiss the amended complaint on or before March 4,

2021,

2. Relator shall file his opposition to Defendant’s motion to dismiss the amended complaint

on or before April 1, 2021.

3. Defendant shall file its reply to Relator’s opposition to Defendant’s motion to dismiss on

or before April 15, 2021.

SO ORDERED: er t § os
8 Dow

ORABLE GEORGE B. DANIELS
United States District Judge

 

 

 

 
